Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 16 March 2021.  Claim(s) 21, 27, 33 has/have been amended.  Claims 1-20 have been canceled.  Claims 21-38 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 and 11 of U.S. Patent No. 8,291,347 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  

Claims of instant application 13/619754
Claims of US Patent 8,291,347 B1
Claim 21.  A method of managing unopened and undisplayed electronic messages on an electronic device, the method comprising the steps of: 
displaying a message listing on a display of the electronic device on a message listing device, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message
displaying a home screen of the electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state; 
receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device; 
determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message;
in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, the second indicator being displayed as an modified version of the previously displayed unopened message indicator; and  Page: 3 of10
maintaining the modified version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing.

receiving at least one electronic message; 
providing a first non-numerical indicator reflecting a presence of the at least one received electronic message being unopened, and that the at least one received electronic message has not yet been displayed in a message listing; 
detecting display of a message listing including the at least one received electronic message without displaying content from a body of the at least one received electronic message, the at least one received electronic message remaining in an unopened state; and 
generating a second indicator reflecting a presence of the at least one received electronic message being in the unopened state but having been displayed in the message listing, the first non-numerical indicator being different from the second indicator in that the first non-numerical indicator comprises an annunciation providing an indication that the at least one received electronic message has not yet been displayed in the message listing.
Claim 27.  A handheld electronic device comprising: an input device and a display, the handheld electronic device adapted to: 
display a message listing on a display of the handheld electronic device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
display, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message
display a home screen of the handheld electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state; 
receive at least one additional electronic message while the message listing is not being displayed on the display of the handheld electronic device; 
determine whether the handheld electronic device is displaying the message listing when receiving the at least one additional electronic message;
in response to determining that the handheld electronic device is not displaying the message listing when receiving the at least one additional electronic message, display at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, the second indicator being displayed as an modified version of the previously displayed unopened message indicator; and 
maintain the modified version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing.


receive at least one electronic message; 
provide a first non-numerical indicator on the display reflecting the presence of the at least one received electronic message being unopened, and that the at least one received electronic message has not yet been displayed in a message listing; 
detect an input from the input device to display a message listing that does not display content from a body of unopened electronic messages, such that the at least one received electronic message remains in an unopened state; and 
generate a second indicator on the display, the second indicator reflecting the presence of the at least one received electronic message being in the unopened state but having been displayed in the message listing, the first non-numerical indicator being different from the second indicator in that the first non-numerical indicator comprises an annunciation providing an indication that the at least one received electronic message has not yet been displayed in the message listing.


displaying a message listing on a display of the device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message
displaying a home screen of the device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state; 
receiving at least one additional electronic message while the message listing is not being displayed on the display of the device; 
determining whether the device is displaying the message listing when receiving the at least one additional electronic message;
in response to determining that the device is not displaying the message listing when receiving the previously displayed unopened message indicator; and 
maintaining the modified version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing.

a message list displaying at least one electronic message received with identification of electronic messages that are in an unopened state; 
input means for selectively displaying the message list on the display, the message list displaying summary information of electronic messages received, wherein content from a body of the at least one electronic messages is not displayed in the message list such that the at least one electronic message remains in an unopened state; and 
indicator means on the display for providing a first non-numerical indicator reflecting the presence of electronic messages in the unopened state that have been received since the message list was last displayed, and a second indicator reflecting the presence of electronic messages in the unopened state following display of the message list.




Claim(s) 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 and 11 of U.S. Patent No. 8,291,347 B1, hereinafter referred to as Bocking, in view of Brockenbrough (US 2002/0076004 A1), Keyworth, II et al. (US 5,579,472),  Abi-Saleh et al. (US 7,102,765 B1).
With respect to Claim 21, the patented Claim 1 of Bocking discloses providing a non-numeric indication of at least one first message that is in an unread state and remains in an unread state after a messaging listing is displayed, and distinguishing the indication for the first message from another indicator indicating newly received messages that are unread.  However, Bocking does not disclose the following limitations of Claim 21 of the instant application: displaying a home screen of the electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state, and displaying at the home screen a second indicator that the received Home link displayed below the message inventory of emails and voice messages.  Furthermore, on the message summary page, it is clear that the number of unread emails corresponds to the number of emails that were not reviewed on the message inventory page.  The new email indicator is distinct from the number of unread email messages and clearly indicates new emails, that is, new emails in addition to the emails previously listed on the message inventory page and also have not yet been read.  On the message summary page, it is clear that unread emails are indicated differently and distinctly from the new messages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add displaying a home screen of the electronic device, the home screen providing the unopened messge indicator that at least one electronic message of the previously displayed message listing remains in the unopened state, and displaying at 
The instant claims further include the limitations, “displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message”.  Keyworth has been combined with Brockenbrough for these limitations.  Keyworth discloses 
The instant claims further include the limitations, “receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device” and “determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message”.  
Abi-Selah has been combined with Brockenbrough for the limitation, “receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device”.  Bocking is directed to receving a plurality of messages (Paragraph 0018).

It is the examiner’s opinion that these limitations do not patentably distinguish the claims of Bocking from the instant claims.  That is, while the added limitations are not present in the claims of Bocking, the added limitations are directed to the inventive concept disclosed in the written description and drawings of Bocking.  For example, Figure 1 of Bocking shows the home screen of the instant claims including a plurality of application icons with an icon (17) for to bring up a message list (Col. 3, Lines 9-34).  Figure 2, 3 and 5-9 of Bocking clearly show that the message listing including the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message.  The issued claims of Bocking include the first and second indicators, the message listing and detecting the display of the messaging listing.  According to the disclosed embodiment, the message listing is displayed upon 
Claims 27 and 33 are similar in scope to Claim 21 with the exception that Claim 27 is directed to a handheld device and Claim 33 is directed to a non-transitory computer readable storage medium, therefore, they are rejected under the same rationale as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 23-25, 27, 29-31, 33, 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brockenbrough (US 2002/0076004 A1) in view of Keyworth, II et al. (US 5,579,472) and further in view of Abi-Saleh et al. (US 7,102,765 B1).


displaying a message listing on a display of the electronic device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status, a user logs in and a message inventory page is displayed (P. 0022, 0024), the message inventory page comprises an inbox including a status field 2214 indicating the status of the message such as the "check mark" indicating the message has been reviewed and unchecked messages being not reviewed (Paragraph 0039, Figure 7); 
displaying a home screen of the electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state, screen 2210, the message inventory page, in Figure 7 includes the text “Home”; displaying a Home page summarizing pending messages including tagged fields or controls for a total list of message items 2011, those that are unread 2012, all of the e-mail messages 2013, the unread e-mail messages 2014, all of the voice mail messages 2015 and the unread (unplayed) voice mail messages 201, and icons for new messages, urgent messages, etc (Paragraph 0032, Figure 4) Window 2010 Home displays both unread and new messages; it the text “unread” corresponds to the claimed “unopened message indicator” added to the message inventory page of Brockenbrough by Keyworth; 
displaying at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, the second indicator being displayed as an modified version of the previously displayed unopened message indicator, see the response to arguments for a more detailed explanation that the second indicator is different from the unopened message indicator, and Figs. 8 and 9 of Applicant’s specification show that the modification is an additional indicia to the unopened message icon and the second indicator; on the HTML page 2010 summarizing pending messages as depicted in FIG. 4, “new” messages are indicated which are distinguished from the unread messages (Paragraph 0032, Figure 4) Receiving a message while the message listing is not being displayed and determining whether the device is displaying the message listing when the at least one additional message has been received has been added by Abi-Saleh; The summary page will display a since 1 message is indicated as being unreviewed on the message inventory page and 1 message is indicated as being unread on the message summary page, it is consistent that the “new” indicator indicates a different status of message other than the 1 unread message, and since the message inventory page is first displayed to a user when a user logs in (P. 0022, 0024), and then afterwards the message summary page is displayed, the “new” indicator would indicate an updated status since the user left the message inventory page and opened the message summary page, such as a new message that has arrived since the user left the message inventory page.

Brockenbrough does not disclose displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message, as disclosed in the claims.  However, in the same field of invention, Keyworth discloses displaying a message queue comprising a listing of messages received from a sending user, the message queue including indications whether the message has previously been read or heard by the subscriber .  Therefore, considering the teachings of Brockenbrough and Keyworth, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message with the teachings of Brockenbrough.  One would have been motivated to combine displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message with the teachings of Brockenbrough to make the interface intuitive and user-friendly by providing message summary information that the user can recognize at a glance to allow the user to assess the need to check messages at the present, i.e. if the user has a small number of new messages, the user may choose to defer checking messages to a later time, however, on the other hand, if the user has received a larger number of messages, the user may want to scan through and read new messages so that an important message is not missed.

a plurality of application windows are displayed on a display and some are lower in z-order than a top-most window and not displayed, wherein one of the applications that is lower in z-order and not displayed is an email application and receives an email message while not displayed (Col. 10, Lines. 54 – Col. 11, Lines. 14).  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device with the teachings of Brockenbrough and Keyworth.  One would have been motivated to combine receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device with the teachings of Brockenbrough and Keyworth in order to make Brockenbrough consistent in allowing a user to display a message inventory listing where a user can review and mark a message as reviewed or leave a message unreviewed and not marked as reviewed, or unread, and then, in a Home message summary page, indicate to a user which messages have been unread, i.e. unreviewed, in the inventory window, and which messages are new, i.e. not considered in the inventory window because these new messages have been received since the user marked as reviewed or left unreviewed messages in the inventory window.

displaying a plurality of application windows at different layers in a z-order, determining whether an application window is being displayed (covered by another window at higher z-order) by retrieving the handle of the window that is currently active and determining the state of the application and the application’s associated window (Col. 10, Lines 61 – 66).  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message with the teachings of Brockenbrough, Keyworth and Abi-Selah.  One would have been motivated to combine determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message with the teachings of Brockenbrough, Keyworth and Abi-Selah since the action for determining unread 

Brockenbrough does not explicitly disclose maintaining the modified version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing, as disclosed in the claims.  However, Brockenbrough discloses displaying a page summarizing pending messages including tagged fields or controls for a total list of message items 2011, those that are unread 2012, all of the e-mail messages 2013, the unread e-mail messages 2014, all of the voice mail messages 2015 and the unread (unplayed) voice mail messages 2016. The display also includes icons for new, messages, urgent messages, etc (Paragraph 0032, Figure 4) Window 2010 in Figure 4 displays the number of all email messages, the number of unread email messages and an indication that new email messages have been received; in window 2210 in Figure 7, a check mark indicator is that is, since 1 message is indicated as being unreviewed on the message inventory page and 1 message is indicated as being unread on the message summary page, it is consistent that the “new” indicator indicates a different status of message other than the 1 unread message, and since the message inventory page is first displayed to a user when a user logs in (P. 0022, 0024), and then afterwards the message summary page is displayed, the “new” indicator would indicate an updated status since the user left the message inventory page and opened the message summary page, such as a new message that has arrived since the user left the message inventory page, and if a user redisplayed the Message inventory page, then the only statuses assigned to messages are reviewed and unreviewed.  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine maintaining the modified version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing with the teachings of Brockenbrough, Keyworth and Abi-Selah.  One would have been motivated to combine maintaining the modified version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing with the teachings of Brockenbrough, Keyworth and Abi-Selah in order to provide more flexibility to Brockenbrough by providing an indicator to the user to indicate the arrival of new messages apart from the already assigned message status unread, or unreviewed, thereby allowing a user to know that new messages have arrived that the user has not reviewed or chosen to not review on the message inventory page..

Claim 23.  Brockenbrough, Keyworth and Abi-Selah disclose the method of Claim 21, and Brockenbrough further discloses the unopened message indicator comprises an icon, the display also includes icons for new messages, urgent messages, etc (Paragraph 0032, Figure 4) Since the claim does .  

Claim 24.  Brockenbrough, Keyworth and Abi-Selah disclose the method of Claim 23, and Brockenbrough but do not disclose the icon is an unopened mail icon, as disclosed in the claims.  However, Brockenbrough discloses the display also includes icons for new messages, urgent messages, etc, see the unopened envelop icon for emails (Paragraph 0032, Figure 4).  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the icon is an unopened mail icon with the teachings of Brockenbrough, Keyworth and Abi-Selah.  One would have been motivated to combine the icon is an unopened mail icon with the teachings of Brockenbrough, Keyworth and Abi-Selah because an unopened mail icon is a common symbol in the art and it’s form easily communicates to a user using familiar imagery of an unopened mail envelop and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

displaying a count for unread email messages 2014 (Paragraph 0032, Figure 4).  

Claim(s) 27, 29, 30, 31 disclose(s) handheld electronic device (comprising: an input device and a display) claim(s) similar to the method claim(s) of Claim(s) 21, 23, 24, 25 and is/are rejected with the same rationale.

Claim(s) 33, 35, 36, 37 disclose(s) non-transitory computer-readable storage medium (storing instructions executed by a processor of a device) claim(s) similar to the method claim(s) of Claim(s) 21, 23, 24, 25 and is/are rejected with the same rationale.

Claim(s) 22, 26, 28, 32, 34, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brockenbrough (US 2002/0076004 A1) in view of Keyworth, II et al. (US 5,579,472) and Abi-Saleh et al. (US 7,102,765 B1) and further in view of Sone (US 2002/0060700 A1).

Claim 22.  Brockenbrough, Keyworth and Abi-Saleh disclose the method of Claim 21, but do not disclose the second indicator is generated by applying an annunciation to the unopened message indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the unopened message indicator, as disclosed in the claims.  However, in the same field of invention, Sone discloses receiving a .  Therefore, considering the teachings of Brockenbrough, Keyworth, Abi-Saleh and Sone, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the second indicator is generated by applying an annunciation to the unopened message indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the unopened message indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh.  One would have been motivated to combine the second indicator is generated by applying an annunciation to the unopened message indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the unopened message indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh in order to make the display of a plurality of information to a user more efficient to save limited screen space and to display received information in a user-friendly display mode (Sone: Paragraphs 0004, 0010-0012).

Claim 26.  Brockenbrough, Keyworth and Abi-Saleh disclose the method of Claim 25, but do not disclose an annunciation is added to the third indicator when the second indicator is displayed, the annunciation to the third indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the third indicator, as receiving a message with icon parameters and an associated message, the icon parameters indicating color of the icon and blinking properties (Paragraph 0045), displaying an icon with the color and blinking properties with the message displayed over the icon, for example, an icon indicating a received voice mail with the alphanumeric message displayed over the voice mail icon (Paragraph 0046).  Therefore, considering the teachings of Brockenbrough, Keyworth, Abi-Saleh and Sone, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine an annunciation is added to the third indicator when the second indicator is displayed, the annunciation to the third indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the third indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh.  One would have been motivated to combine an annunciation is added to the third indicator when the second indicator is displayed, the annunciation to the third indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the third indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh in order to make the display of a plurality of information to a user more efficient to save limited screen space and to display received information in a user-friendly display mode (Sone: Paragraphs 0004, 0010-0012).
indicator.
Claim(s) 28, 32 disclose(s) handheld electronic device (comprising: an input device and a display) claim(s) similar to the method claim(s) of Claim(s) 22, 26 and is/are rejected with the same rationale.

Claim(s) 34, 38 disclose(s) non-transitory computer-readable storage medium (storing instructions executed by a processor of a device) claim(s) similar to the method claim(s) of Claim(s) 22, 26 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.

With respect to Claim 21, the applicant argues:
In particular, at least one additional message is received when the electronic device is displaying the home screen and, in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, the electronic device displays a second indicator at the home screen. The second indicator indicates that at least one additional electronic message is received in an unopened state and has not been displayed in the message listing. The second indicator is a modified version of the previously displayed unopened message indicator that is displayed at the home screen. For the teaching of the modified version of the previously displayed unopened message indicator, the Office Action offers Brockenbrough. Office Action, p. 15-16. However, the Office Action has not cited any passages in Brockenbrough teaching or suggesting that the 

The examiner respectfully disagrees.  Applicant’s disclosure does not disclose that the second indicator being displayed as an modified version of the previously displayed unopened message indicator.  Furthermore, the claim language “second indicator” indicates that the second indicator is different from the claimed unopened message indicator, and, therefore, the modification to the second indicator to create a modified version of the previously displayed unopened message indicator is different from the unopened message indicator.  Paragraph 0006 of Applicant’s specification discloses, “where the visual display provides a visual indication of the count of unread electronic messages received, the display can be altered by, for example, holding, flashing, changing the size or changing the color of the count. Applicant’s specification makes a similar disclosure in Paragraph 0007.  Figures 2, 3, and 5-9 of Applicant’s drawings show that the second indicator is the message count and this numeral may be modified in some way.  Specifically, Figures 8 and 9 show that an additional indicator has been added to the unopened message indicator and the message count to indicate the reception of new unread messages.  Figure 4 of Brockenbrough includes an analogous unopened message indicator, an unread message count, and a “new” indicator to indicate that at least one new message has been received.  Figures 8 and 9 of Applicant’s drawing provides the same information as Figure 4 of Brockenbrough.  Therefore, in light of Applicant’s written description and drawings, the examiner interprets the modification to be the addition of the additional indicia to indicate the 

The applicant argues:
the Office Action has not cited any passages in Brockenbrough teaching or suggesting that at least one additional electronic message is received when the electronic device is displaying the home screen and, in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displays, at the home screen, the modified version of the previously displayed unopened message indicator.

The examiner respectfully disagrees.  The examiner cited specific passages from Brockenbrough, specifically, the order of logging into Brockenbrough’s messaging system, navigation to the message inventory page, reviewing specific messages, noting the number of reviewed and unreview messages on the message inventor page, navigating to the message summary page and comparing the numbers of total and unread messages on the summary page to the numbers of reviewed and unreviewed messages on the inventory page.  The examiner will provide the previous response:

the applicant argues that the 2 read email messages and the one unread message on the message inventory page are reflected by the email message counts of 3 email messages and 1 unread message, and, 

What Applicant has not provided is an explanation of how the “new” indicator is distinguished from the unread message count.  The “new” indicator has clearly been 

2163 [R-5]  Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, “Written Description” Requirement

II. METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIP-TION

A. Read and Analyze the Specification for Compliance with 35 U.S.C. 112, para. 1

2. Review the Entire Application to Understand How Applicant Provides Support for the Claimed Invention Including Each Element and/or Step (a) Original claims

An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118 (“drawings alone may provide a written description’ of an invention as required by Sec. 112*”); In re Wolfensperger, 302 F.2d 950, 133 USPQ 537 (CCPA 1962) (the drawings of applicant’s specification provided sufficient written descriptive support for the claim limitation at issue); Autogiro Co. of America v. United States, 384 F.2d 391, 398, 155 USPQ 697, 703 (Ct. Cl. 1967) (“In those instances where a visual representation can flesh out words, drawings may be used in the same manner and with the same limitations as the specification.”);

It is not necessary to guess at the meanings of the terms “unread” and “new” in Figure 4.  “New” in the email message line conveys additional information to the unread 
Regarding Applicant’s arguments on Pages 11-12, while those paragraphs describe the operation of Brockenbrough, none of those paragraphs specifically address the “new” email message indicator and none of the paragraphs specifically refute that the “new” email message indicator indicates a “new” email message that is different from the indicated unread email message.

Claims 27 and 33 are directed to similar limitations and the response to Applicant’s arguments with respect to Claim 21 also apply to Claims 27 and 33.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/22/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177